DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.       In response to the Office action dated 08/34/2021 the Amendment has been received on 12/20/2022.
         Claims 1, 10, 17 and 20 have been amended.
         Claims 1-20 are currently pending in this application. 

Response to Arguments

3.       Applicant’s arguments, see pages 4-9, filed 12/30/2021, with respect to claim 1-20 have been fully considered and are persuasive. The appropriate claims have been amended to overcome the objections and rejections provided in the previous office action. Therefore, all the previous objections and rejections have been withdrawn. 

Allowable Subject Matter

4.          Claims 1-20 are allowed.
5.          The following is an examiner’s statement of reasons for allowance: 
             With respect to claims 1, 10 and 20, the most relevant prior art, Asano et al. (US PAP 2021/0085279 A1), teach a method and apparatus for determining CT calibration settings and a non-transitory computer readable medium storing executable computer program instructions to determine CT calibration settings, comprising: (see abstract; Figs. 1-12; paragraphs 0005-0011, 0013, 0015-0017, 0020, 0022-0027, 0031-0035 and 0051-0063; claims 1-12): 

    PNG
    media_image1.png
    567
    374
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    357
    289
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    589
    407
    media_image3.png
    Greyscale
 receiving a plurality of radiographs from a CT scanner, each of the plurality of radiographs 
            With respect to claims 1, 10 and 20, the relevant prior art, O’Hare (US PAP 2021/0085279 A1), teach a method and apparatus for determining CT calibration settings and a non-transitory computer readable medium storing executable computer program instructions to determine CT calibration settings, comprising: (see abstract; Figs. 1B-4B; paragraphs 0022-0024 and 0027-0031):  

    PNG
    media_image4.png
    622
    560
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    826
    399
    media_image5.png
    Greyscale
 

    PNG
    media_image6.png
    813
    495
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    684
    539
    media_image7.png
    Greyscale

receiving a plurality of radiographs from a CT scanner, each of the plurality of radiographs comprising a plurality of calibration object projections (see Fig. 1; paragraphs 0022-0024); and determining one or more CT scanner calibration parameters from a plurality of calibration object projections in the plurality of radiographs (see abstract; Figs. 1B-4B; paragraphs 0022-0024 and 0027-0031) but fail to explicitly teach or make obvious determining one or more CT scanner calibration parameters from a plurality of calibration object projections in the plurality of radiographs prior to CT reconstruction as claimed in combination with all of the remaining limitations of the claim.
             Claims 2-9 and 11-19 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Georgeson et al. (US Patent 6,991,371 B2; see abstract, Figs. 3-6D); Sasaki et al. (US PAP 2021/0072168 A1; see abstract; Figs. 1-12; paragraphs 0012-0025); Hale et al. (US Patent 10,974,074 B2; see abstract; Figs. 4-18; column 9, lines 25-36); Fischer et al. (US Patent 10,539,515 B2 see Figs. 2-5, 7 and 8); Basu et al. (UAS PAP 2005/0094771 A1; see abstract; Figs. 3-10; paragraphs 0009-0012) and Wischmann et al. (US Patent 5,872,829; see abstract; Figs. 2-6; column 5, line 40 – column 6, line 45) teach methods and apparatus for determining CT calibrations settings using calibration objects.

7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                       /I.K./ February 25, 2022